— Appeal by defendant from a judgment of the County Court, Rockland County (Edelstein, J.), rendered November 1, 1982, convicting her of manslaughter in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
In light of the overwhelming proof of guilt and the court’s curative instructions delivered in a timely fashion, we find that the prosecutor’s conduct at trial and his summation did not so unduly prejudice defendant as to deprive her of a fair trial. We further find that with regard to a number of the claimed errors, no objections were made and therefore they were not preserved for review. However, we stress that we do not condone the conduct of the prosecutor during the course of the trial, nor his summation, and under other circumstances, the result might be different. Mollen, P. J., Titone, Weinstein and Rubin, JJ., concur.